
	
		I
		112th CONGRESS
		2d Session
		H. R. 4285
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to give members of
		  the United States Capitol Police the option to delay mandatory retirement until
		  age 60.
	
	
		1.Optional delay in mandatory
			 retirement age for members of capitol police
			(a)Civil service
			 retirement systemThe second sentence of section 8335(c) of title
			 5, United States Code, is amended to read as follows: At the request of
			 such a member, the Capitol Police Board shall exempt the member from automatic
			 separation under this subsection until that member becomes 60 years of age, so
			 long as the member undergoes a physical examination during the 6-month period
			 which ends on the day the member turns 57 years of age and, on the basis of the
			 examination, meets appropriate physical fitness criteria (as determined by the
			 Board in consultation with the Chief of the Capitol Police and the exclusive
			 representative of the Capitol Police under chapter 71 of title 5, United States
			 Code, with respect to collective bargaining)..
			(b)Federal
			 employees retirement systemThe second sentence of section
			 8425(c) of title 5, United States Code, is amended to read as follows:
			 At the request of such a member, the Capitol Police Board shall exempt
			 the member from automatic separation under this subsection until that member
			 becomes 60 years of age, so long as the member undergoes a physical examination
			 during the 6-month period which ends on the day the member turns 57 years of
			 age and, on the basis of the examination, meets appropriate physical fitness
			 criteria (as determined by the Board in consultation with the Chief of the
			 Capitol Police and the exclusive representative of the Capitol Police under
			 chapter 71 of title 5, United States Code, with respect to collective
			 bargaining)..
			
